                         Case 1:19-cv-00053-JRH-BKE Document 31 Filed 08/31/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  JERMAINE LLOYD,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV119-053

                  DEPUTY BILLY ALBRIGHT and DEPUTY
                  JAVEN JONES,

                              Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of this Court entered 8/31/20, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore, the defendant's Motion

                    for Summary Judgment is GRANTED and Judgment is hereby entered in favor of defendants

                    Albright and Jones. This case stands CLOSED.




                     8/31/2020
                                                                               John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
